Case: 15-50410      Document: 00513356360         Page: 1    Date Filed: 01/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-50410
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        January 26, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

ALEJANDRO VILLARREAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-202


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alejandro Villarreal has appealed the district court’s order denying his
motion under 18 U.S.C. § 3582(c)(2) for a reduction of his sentence in light of
amendment 782 to the Sentencing Guidelines. Villarreal has not shown that
the district court abused its discretion in determining that a sentence
reduction is not warranted. See United States v. Whitebird, 55 F.3d 1007, 1010
(5th Cir. 1995). The judgment is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.